Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Claim Status
Claims 1-2, 6-7, 10-12, 14-16, 25-31, 35-36, 38-41, 43, 47-49, 51-53 and 55-61 are pending. Claims 59-61 have been added. Claims 32, 34 and 50 have been canceled. Claims 51 and 53 have been amended. Claims 1-2, 6-7, 10-12, 14-16, 25-31, 36, 38-41, 43, 55-56 and 59-61 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, insulin aspart, citrate, EDTA and dodecyl maltoside. Claims 35, 47-49, 51-53 and 57-58 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This rejection has been modified.
Claims 1-2, 6, 10-11, 14-16, 25, 28-29, 31, 36, 39, 41, 43, 55-56, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2016/0375104).
With respect to claims 1, 10-11, 14 and 28-29, Joseph et al. teach a pharmaceutical composition comprising an effective amount of a monomeric insulin analogue or dimeric insulin analogue and an effective amount of one or more charge masking agents (claim 2), wherein the composition is an aqueous formulation (claim 3), wherein the composition comprises zinc (claim 5), wherein the charge-masking agent is EDTA (claim 7), wherein the composition comprises citrate (paras [0064], [0074], [0175]-[0176]; Table 1).
With respect to claim 2, Joseph et al. teach the insulin compound is insulin aspart (paras [0050]-[0051]).
With respect to claims 6 and 59, Joseph et al. teach the insulin compound is present at a concentration of 100 U/ml (para [0048]).
With respect to claims 15-16, Joseph et al. teach the composition comprises a surfactant (claim 40), and wherein the surfactant is dodecyl-3-D-maltoside (i.e. an alkyl glycoside) (para [0075]).
With respect to claims 31, 36 and 39, Joseph et al. teach the composition comprises one or more agents that maintain or adjust the isotonicity, such as sodium chloride (para [0073]), and further teach the insulin compound is present at a concentration of 100 U/ml (para [0048]).
With respect to claim 41, Joseph et al. teach the composition comprises phenol and m-cresol (claim 40; Table 1; para [0081]).
With respect to claim 43, Joseph et al. teach the composition further comprises nicotinamide, nicotinic acid and/or magnesium salts (claim 7; paras [0077], [0079], [0084], [0086]).
With respect to claim 55, Joseph et al. teach the citrate is present at a concentration of 1-25 mM (para [0064]).
Joseph et al. do not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EDTA).
Joseph et al. also do not teach the limitation of instant claims 25, 56 and 61.
However, as discussed above, Joseph et al. teach the composition comprises a surfactant, citrate, and less than 0.05 moles of zinc per mole of insulin, but do not teach the concentration of said surfactant (instant claims 25 and 61), nor the ratio of zinc to citrate (claim 56).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration of the surfactant and the ratio of zinc to citrate by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 12/6/2021 have been fully considered but they are not persuasive.
Applicant argues that Joseph et al. teaches that the introduction of mutations into the structure or sequence of insulin, insulin lispro, insulin aspart, and insulin glulisine is required to produce a “monomeric insulin analogue” that is stable in monomeric form.
Applicant also argues that a person of ordinary skill in the art, considering the teachings of Joseph would not have had a reason to single out and combine the particular components from the different embodiments and lists in Joseph so as to arrive at the claimed invention with a reasonable expectation of success.
Applicant further argues that Joseph discloses monomeric/dimeric insulin formulations that are substantially zinc free.
Applicant additionally teach that Joseph does not disclose the preparation of a single formulation containing an alkyl glycoside such as dodecyl maltoside or provide any basis for why a person of ordinary skill in the art would reason to do so.
Applicant’s arguments are not persuasive.
The instant specification provides the following definition:
As used herein, “insulin compound” refers to insulin and insulin analogues (para [0023]).
Therefore, the instant claims encompass insulin analogues, such as the insulin analogues of Joseph et al.
Furthermore, as discussed above, Joseph et al. clearly teach that the composition comprises a surfactant (claim 40), and further teach that the surfactant is dodecyl-3-D-maltoside (i.e. an alkyl glycoside) (para [0075]). In contrary to Applicant’s arguments, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to pick dodecyl-3-D-maltoside from the finite list of possible surfactants described by Joseph at para [0075]. The MPEP 2143 states that it is obvious to try when choosing from a number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, Joseph lists various surfactants including dodecyl-3-D-maltoside. One of ordinary skill in the art would have reasonably expected dodecyl-3-D-maltoside to function as a surfactant when included in the compositions claimed. 
With respect to Applicant’s arguments regarding the insulin formulations of Joseph being substantially zinc free, it is noted that Joseph clearly teaches that the composition comprises less than 0.05 moles of Zinc per mole of insulin (claim 5), which is encompassed by the instantly claimed amount of zinc (i.e. less than about 0.3mM).
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 1-2, 6-7, 10-12, 14-16, 25-31, 36, 38-41, 43, 55-56 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2015/120457) in view of Joseph et al. (US 2016/0375104).
With respect to claims 1, 10-11, 14 and 28-29, Wilson et al. teach an injectable (i.e. liquid) formulation comprising insulin, zinc ions, citrate, EDTA and non-ionic surfactants (claims 1, 5-6; page 5, lines 29-30; page 14, lines 18-21), and further teach the concentration of citrate is between 0.6 mg/ml and 2.4 mg/ml (claim 9; Example 4). The molecular weight of citrate is 189.1 g/mol, therefore the concentration of citrate is between 3.17mM (0.6/189.1*100) and 12.6mM (2.4/189.1*100).
Wilson et al. do not teach the non-ionic surfactant is an alkyl glycoside.
The teachings of Joseph et al. have been discussed above.
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to use the non-ionic surfactant of Joseph et al. (i.e. dodecyl-3-D-maltoside), because Joseph et al., just like Wilson et al. is drawn to insulin formulations comprising insulin, zinc ions, citrate, EDTA and a non-ionic surfactant. 
With respect to claim 2, Wilson et al. teach the insulin is insulin aspart (Example 12, Figures 5A, 7, 8A).
With respect to claim 6, Wilson et al. teach the insulin is present at a concentration of 100, 200, 400 or 500 IU/ml (claim 4; page 3, lines 16-18; page 9, lines 2-4).
With respect to claim 7, Wilson et al. teach 100 IU insulin lispro and 0.0197 mg zinc ion and (page 18, lines 10-13), wherein 100 U/ml corresponds to 3.86 mg (page 19, lines 21-23). Thus, the concentration of zinc ion is 0.51% (0.0197*100/3.86).
With respect to claims 12 and 60, Wilson et al. teach the concentration of citrate is between 0.6 mg/ml and 2.4 mg/ml (claim 9; Example 4). The molecular weight of citrate is 189.1 g/mol, therefore the concentration of citrate is between 3.17mM (0.6/189.1*100) and 12.6mM (2.4/189.1*100). A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claims 26-27, Wilson et al. teach the concentration of EDTA is 0.1125 mg/mL (page 14, lines 1-8). The molecular weight of EDTA is 292.24 g/mol, therefore the concentration of EDTA is 0.038 mM (0.1125/292.24*100).
With respect to claim 30, Wilson et al. teach the concentration of zinc ion is between 0.413 mM to 0.504 mM (page 21, lines 23-24). Thus, the molar ratio of ionic zinc to EDTA is between 10.86:1 (0.413/0.038) to 13.26:1 (0.504:0.038).
With respect to claim 31, Wilson et al. teach the composition comprises glycerol (i.e. a tonicity modifying agent) (Table 8; page 12, line 32; page 13, lines 2). 
With respect to claim 36, Wilson et al. teach the tonicity modifier is sodium chloride (page 15, lines 2 and 31), and further teach the insulin is present at a concentration of 100, 200, 400 or 500 IU/ml (claim 4; page 3, lines 16-18; page 9, lines 2-4).
With respect to claim 38, Wilson et al. teach the formulations comprise 50mM or 100 mM nicotinamide
With respect to claim 39, Wilson et al. teach the formulation comprises isotonic agents such as sodium chloride (page 15, lines 2 and 31). Thus, the formulation is believed to be substantially isotonic.
With respect to claim 40, Wilson et al. teach the pH is 7 (claim 16).
With respect to claim 41, Wilson et al. teach the formulation further comprises m-cresol (claim 18).
With respect to claim 43, Wilson et al. teach the formulation further comprises nicotinamide (claim 11) and/or magnesium salts (claim 12).
Wilson et al. do not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EDTA).
Wilson et al. also do not teach the limitations of instant claims 25, 55-56 and 61.
However, as discussed above, Wilson et al. teach the composition comprises a non-ionic surfactant, citrate, and zinc, but do not teach the concentration of said non-ionic surfactant (claims 25 and 61) and citrate (claim 55), nor the ratio of zinc to citrate (claim 56).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration of the surfactant and zinc, and the ratio of zinc to citrate by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 12/6/2021 have been fully considered but they are not persuasive.
Applicant argues that Wilson is silent with regard to including any alkyl glycoside, let alone dodecyl maltoside.
Applicant also argues that “[G]iven the difference in the disclosure and teachings of Wilson and Joseph, a person of ordinary skill in the art, would not have had reason to single out and combine the teachings of Wilson and Joseph”.
Applicant’s arguments are not persuasive because the inventions of Joseph et al. and Wilson et al. are drawn to insulin formulations comprising insulin, zinc ions, citrate, EDTA and a non-ionic surfactant. Therefore, the skilled artisan developing insulins formulations would have been motivated, with a reasonable expectation of success to use the non-ionic surfactant of Joseph et al. (i.e. dodecyl-3-D-maltoside).
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. In the instant case, it would have been obvious to substitute the generally defined non-ionic surfactant of Wilson et al. with another non-ionic surfactant (such as dodecyl-3-D-maltoside taught by Joseph et al.) with a 
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection has been modified.
Claims 1-2, 6-7, 10-12, 14-16, 25, 28, 31, 36, 39-41, 43, 55-56, 59 and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-25 and 27-32 of copending Application No. 15/978329 in view of Joseph et al. (US 2016/0375104). 
With respect to claims 1, 6, 10-12, 14, 28, 40, 55 and 59, ‘329 teaches a pharmaceutical composition comprising: a. an insulin, in a concentration from about 100 to about 200 U/mL; b. citrate, in a concentration from about 15 to about 35 mM; c. zinc, in a concentration from about 0.3 to about 1.1 mM; and d. a preservative; and wherein the zinc concentration is sufficient to provide at least enough zinc ions for the insulin to form hexamers; and wherein the pH of the composition is from about 7.0 to 7.8; and wherein the composition does not include EDTA (claim 1). ‘329 also teaches that the composition comprises a surfactant (claims 13, 23 and 31), wherein the concentration of the surfactant ranges from about 0.001 to about 2% w/v (page 4, line 9 of the specification). ‘329 further teaches the composition does not include EDTA, EGTA, alginic acid, alpha lipoic acid, DMSA or CDTA (page 26, lines 16-19 of the specification). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
Thus, in some embodiments, the formulation comprises EGTA.
‘329 does not teach the surfactant is an alkyl glycoside.
The teachings of Joseph et al. have been discussed above.
It would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art to use the surfactant of Joseph et al. (i.e. dodecyl-3-D-maltoside), because Joseph et al., just like ‘329 is drawn to insulin formulations comprising insulin, zinc, citrate, and a surfactant. 
With respect to claim 2, ‘329 teaches the insulin is insulin lispro (claim 2).
With respect to claim 7, ‘329 teaches about 100 to about 200 U/mL insulin (claim 1), wherein one unit of insulin lispro is equivalent to 0.0347 mg insulin lispro (page 12, line 10 of the specification), and further teaches zinc, in a concentration from about 0.3 to about 1.1 mM. Thus, the weight of insulin lispro is from about 3.47 mg to 6.95 mg. The molecular weight of ionic zinc is 65.4 g/mol. Thus, the weight of ionic zinc is from about 0.01962 mg (65.4*0.3) to about 0.07194 (65.4*1.1). Therefore, the ionic zinc is present at a concentration of about 0.28% (0.01962*100/6.95) to about 2.07% (0.07194*100/3.47) by weight of zinc based on the weight of insulin.
With respect to claims 25 and 61, ‘329 teaches the composition comprises a surfactant in a concentration from about 0.001 to about 0.2 % w/v (claim 31). Thus, the composition comprises 100 to 2000 mg per 1 mL.
With respect to claim 31, ‘329 teaches the composition comprises sodium chloride (claims 10-12 and 23).
With respect to claim 36, ‘329 teaches the insulin is insulin aspart (page 7, lines 25-28).
With respect to claim 39, ‘329 teaches the composition is isotonic (para bridging pages 20-21).
With respect to claim 41, ‘329 teaches the preservative is selected from the group consisting of phenol and metacresol and mixtures thereof (claim 17).
With respect to claim 43, ‘329 teaches the composition further comprises magnesium chloride (claims 6-7 and 20-23).
‘329 does not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EGTA).
‘329 also does not teach the limitation of instant claim 56.
However, as discussed above, ‘329 teaches the composition comprises a surfactant, citrate, and zinc, but do not teach the concentration of said surfactant, nor the ratio of zinc to citrate.
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration of the surfactant and the ratio of zinc to citrate by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant requested the rejection be held in abeyance until otherwise allowable subject matter is identified.
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658